Citation Nr: 0638986	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  01-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for porphyria cutanea 
tarda due to exposure to Agent Orange.

2.  Entitlement to service connection for porphyria cutanea 
tarda due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This case returns to the Board following a remand to the RO 
in July 2003.  In an October 2005, supplemental statement of 
the case, it appears that the decision was to reopen the 
claim for service connection and to deny service connection 
on the merits.  The Board must make an independent assessment 
of whether new and material evidence has been submitted to 
reopen the claim.


FINDINGS OF FACT

1.  The RO denied service connection for porphyria cutanea 
tarda due to exposure to Agent Orange in a May 1994 rating 
decision that the veteran did not appeal.

2.  Evidence received since the May 1994 rating decision is 
new, bears directly and substantially on the matter for 
consideration, and is so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.

3.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange.

4.  There is no evidence of porphyria cutanea tarda in 
service or for many years thereafter and no competent 
evidence of a nexus between the veteran's porphyria cutanea 
tarda and his period of active service from February 1970 to 
October 1971.  




CONCLUSIONS OF LAW

1.  The May 1994 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for porphyria cutanea tarda due 
to exposure to Agent Orange.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for porphyria cutanea tarda due to 
exposure to Agent Orange is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO originally denied service connection for porphyria 
cutanea tarda due to exposure to Agent Orange in a May 1994 
rating decision.  Although it notified the veteran of the 
denial, he did not initiate an appeal.  Therefore, the RO's 
decision of May1994 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(in effect for claims received before August 29, 2001).  

The RO denied service connection in May 1994 because there 
was no evidence that the veteran's porphyria cutanea tarda 
was incurred in or aggravated by his military service or 
within the one year presumptive period following his last 
exposure to Agent Orange while in Vietnam and was first noted 
at a date too remote from his service to be related thereto.  
Evidence of record at that time consists of service medical 
records dated from February 1970 to October 1971;  VA Agent 
Orange and skin examinations dated January 1994; and a letter 
from the veteran's private physician, Dr. K. S. Taulbee, M.D, 
dated September 1993.

The Board finds that evidence received since the May 1994 
rating decision is new and material within the meaning of 38 
C.F.R. § 3.156(a).  Specifically, treatment reports from Dr. 
Taulbee dated from June 1993 to May 1994 address the question 
of when the veteran was treated for porphyria cutanea tarda 
and the specifics of that treatment.  Because this evidence 
is new and material, the claim is reopened.  38 U.S.C.A. § 
5108.  

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for porphyria cutanea tarda due to 
exposure to Agent Orange.  Therefore, the claim must be 
considered based on all the evidence of record.  The Board 
notes that the RO has addressed the claim on the merits, so 
that to do so here does not result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the specific time period will be 
considered to have been incurred in service.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Herbicide exposure is 
presumed if the veteran served in Vietnam from January 9, 
1962 to May 7, 1975, even without diagnosis of a presumptive 
disease, absent affirmative evidence to the contrary.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
specified diseases for purposes of the presumption include 
porphyria cutanea tarda, so long as it manifests to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here, service personnel records show that the veteran had 
service in Vietnam from 
August 1970 to October 1971.  Therefore, exposure to an 
herbicide agent in service in Vietnam is presumed.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   However, 
the medical evidence of record indicates that the veteran was 
not diagnosed with porphyria cutanea tarda until 1993, over 
twenty years after the last date on which he could have been 
exposed to an herbicide agent during active service.  The 
veteran underwent a VA examination in January 1994 at which 
time it was specifically reported that pertinent symptoms 
concerning the skin disorder had started only six months 
previously.  Clearly, there is no evidence showing that the 
veteran's porphyria cutanea tarda manifested to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  Therefore, service connection may not be 
established on a presumptive basis.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).

Moreover, there is no competent evidence of a direct nexus 
between the current disorder and the veteran's period of 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  That is, there is no medical 
evidence of a relationship between the porphyria cutanea 
tarda and the veteran's active service.  Correspondence 
received from Dr. Taulbee does not provide a nexus linking 
the veteran's porphyria cutanea tarda to an in-service event.  
Rather, Dr. Taulbee's September 1993 letter merely relates a 
current diagnosis of porphyria cutanea tarda and reiterates 
the veteran's claim that he was exposed to Agent Orange in 
service.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Also, the Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Finally, the veteran's personal opinion that his porphyria 
cutanea tarda is somehow related to service is not competent 
evidence needed to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  The Board 
therefore concludes that the preponderance of the evidence is 
against service connection for porphyria cutanea tarda due to 
exposure to Agent Orange.  38 U.S.C.A. § 5107(b).  The appeal 
is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
February 2004 as well as information provided in the July 
2001 statement of the case and October 2001 and October 2005 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the July 2001 statement of the case and October 
2001 and October 2005 supplemental statements of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the September 2000 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with general notice of his 
responsibility to submit evidence necessary to substantiate 
his claim by the July 2001 statement of the case and October 
2001 and October 2005 supplemental statements of the case.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.

In the present appeal, the veteran was not notified of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating and the requirements for 
establishing an effective date for any award based on his 
claim.  Despite the inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board also finds that the 
veteran was provided with general notice regarding procedure 
for new and material evidence claims in his statement of the 
case and supplemental statements of the case.  

At any rate, as the Board concludes above that the veteran 
has presented new and material evidence and that the 
preponderance of the evidence is nonetheless against his 
claim for service connection, any questions as to the notice 
regarding new and material evidence are also rendered moot.  

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service records, VA treatment records, VA 
examinations, and private medical records from Dr. Taulbee.  
See 38 U.S.C.A. § 5103A(d).  In addition, the veteran 
provided a private physician letter from Dr. Taulbee as well 
as lay evidence in the form of his own 


written statements.  As there is no indication or allegation 
that additional pertinent evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.


ORDER

As new and material evidence has been received, the claim for 
service connection for porphyria cutanea tarda due to 
exposure to Agent Orange is reopened.  

Entitlement to service connection for porphyria cutanea tarda 
due to exposure to Agent Orange is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


